Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 10-20 in the reply filed on 08/27/2021 is acknowledged.  The traversal is on the ground(s) that Arahori et al. (JP2005119941, hereinafter Arahori) does not disclose all of features of claim 1 as amended 08/27/2021, thus the restriction requirement does not meet the special technical feature requirement for a 371 application.  This is not found persuasive because claim 1 does not make a contribution over the prior art in view of Hiuga et al. (JP2008024579 with reference to machine translation, hereinafter referred to as Huiga) as described below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/27/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiuga et al. (JP2008024579 with reference to machine translation, hereinafter referred to as Huiga).
Regarding claim 1, Huiga discloses a ceramic containing, in mass percent: Si3N4: 20.0 to 60.0% (see Hiuga at Table 2, Example 9, disclosing an example of a sintered silicon nitride-based composite comprising 57.97 weight % Si, which is nitrated per [0033] to Si3N4 per [0027]).; ZrO2: 25.0 to 70.0% (see Hiuga at Table 2, Example 9, disclosing an example of a sintered silicon nitride-based composite comprising 36.33 weight % ZrO2); one or more oxides selected from MgO, Y2O3, CeO2, CaO, HfO2, TiO2, Al2O3, SiO2, MoO3, CrO, CoO, ZnO, Ga2O3, Ta2O5, NiO, and V2O5: 5.0 to 15.0% (see Hiuga at Table 2, Example 9, disclosing an example of a sintered silicon nitride-based composite comprising 5.69 weight % Al2O3) and the balance being 10.0% or less (Examiner notes that Si + Al2O3 + ZrO2 = 57.97% + 36.33% + 5.69% = 99.99% , leaving 0.01% of the balance).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiuga et al. (JP2008024579 with reference to machine translation, hereinafter referred to as Huiga).
Regarding claim 2, Hiunga discloses a ceramic containing one or more oxides selected from TiO2, Al2O3, SiO2, MoO3, CrO, CoO, ZnO, Ga2O3, Ta2O5, NiO, and V2O5 (see Hiuga at Table 2, Example 9, disclosing an example of a sintered silicon nitride-based composite comprising 5.69 weight % Al2O3). While Hiunga does not disclose an example of a ceramic which meets the limitations of claim 1, Al2O3, and one or more oxides selected from MgO, Y2O3, CeO2, CaO, and HfO2, Hiunga teaches that the use of 3 mol yttria-stabilized zirconia increased the weight increase associated with nitriding (see Hiunga at [0048]). Examiner notes that yttria correlates to Y2O3.
Therefore, it would have been obvious to modify Example 9 as disclosed by Huinga to contain yttria as disclosed by Huinga with a reasonable expectation of successfully increasing the weight increase associated with nitriding as taught by Huinga.
Regarding claims 3 and 10, Huinga discloses a crystal phase of ZrO2 is one of a crystal phase being a tetragonal crystal, a crystal phase being a tetragonal crystal and a monoclinic crystal, a crystal phase being a cubic crystal, a crystal phase being a cubic crystal and a tetragonal crystal, and a crystal phase being a cubic crystal and a monoclinic crystal (see Huinga at [0011], disclosing that at least 90% of the crystal phases of zirconium oxide are tetragonal due to the addition of 2-3 mol of yttrium oxide).
Regarding claim 4 and 11-13, Huinga discloses ZrO2 is a cubic crystal (see Huinga at [0011], disclosing the zirconia or partially stabilized zirconia with tetragonal or cubic crystals). Examiner notes that zirconia correlates to ZrO2. 
Regarding claim 5 and 14-20, Huinga discloses the ceramic has a three-point flexural strength of 700 MPa or more (see Huinga at [0034], disclosing all samples showed a strength of 600 MPa or more, which overlaps with the claimed range).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). While Huinga does not explicitly disclose the ceramic has a coefficient of thermal expansion at -50 to 500°C ranging from 3.0 x 10-6 to 6.0 x 10-6 /°C, this is an inherent property which depends upon the composition and the method of production. The composition of the claimed ceramic is sufficiently similar to the composition disclosed by Huinga as described above. The production method is also sufficiently similar; in the instant application the grains are pressurized and then sintered at 1700°C under nitrogen (instant application at [0045]), whereas Huinga discloses the grains are pressurized and sintered at 1750°C under nitrogen (see Huinga at [0029]). Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Nishioka et al. (US4769350) and Yamakawa et al. (US4764490) when drafting a reply to this office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731